Exhibit 10.3

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January
_____, 2020, by and among Bonus BioGroup Ltd., a company incorporated under the
laws of the state of Israel (the “Company”) and Wize Pharma, Inc., a Delaware
corporation (“Wize”).

 

WHEREAS:

 

A. In connection with (i) the Share Purchase Agreement by and among the parties
hereto, dated as of January 9, 2020 (the “Share Purchase Agreement”), and (ii)
the Exchange Agreement by and among the parties hereto, dated as of January 9,
2020 (the “Exchange Agreement” and together with the Share Purchase Agreement,
the “Transaction Agreements”), the Company has agreed, upon the terms and
subject to the conditions of the Transaction Agreements, to issue and sell to
the Investor ordinary shares of the Company, no par value each (the “Ordinary
Shares”).

 

B. In accordance with the terms of the Transaction Agreements, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Share Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a) “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

 

(b) “Additional Effectiveness Deadline” means the date which is the earlier of
(i) in the event that the Additional Registration Statement (x) is not subject
to a review by the SEC, the date which is sixty (60) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline or (y)
is subject to a review by the SEC, the date which is one hundred and thirty five
(135) calendar days after the earlier of the Additional Filing Date and the
Additional Filing Deadline and (ii) the seventh (7th) Business Day after the
date the Company is notified (orally or in writing, whichever is earlier) by the
SEC that such Additional Registration Statement will not be reviewed or will not
be subject to further review; provided, however, that if the Additional
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Additional Effectiveness Deadline shall be extended to
the next Business Day on which the SEC is open for business.

 



 

 

 

(c) “Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.

 

(d) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the most recent
Additional Effective Date, as applicable.

 

(e) “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Ordinary Shares (including
ADSs, if any), or the Cutback Shares, as applicable, as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
provided, however, that such securities shall cease to qualify as Additional
Registrable Securities upon the earlier to occur of: (i) the sale thereof
pursuant to and in accordance with an effective Registration Statement (other
than a sale or transfer by the Initial Holder to the Permitted Holder(s)); or
(ii) such securities may be freely sold by the Holder holding thereof in the
market pursuant to Rule 144 without any limitation thereunder on volume or
manner of sale.

 

(f) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale any Additional Registrable Securities.

 

(g) “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(f).

 

(h) “ADSs” shall have the meaning set forth in the Share Purchase Agreement.

 

(i) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

(j) “Cutback Shares” means any of the Registrable Securities not included in all
Registration Statements previously declared effective hereunder as a result of a
limitation on the maximum number of Ordinary Shares (or ADSs, if any) permitted
to be registered by the staff of the SEC pursuant to Rule 415. The number of
Cutback Shares shall be allocated pro rata among the Holders.

 

(k) “effective” and “effectiveness” refer to a Registration Statement that has
been declared effective by the SEC and is available for the resale of the
Registrable Securities required to be covered thereby.

 

(l) “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

 



2

 

 

(m) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

(n) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American, the Nasdaq Global Select Market, or the Nasdaq Global
Market.

 

(o) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

 

(p) “Holder” means (i) the Investor and its Affiliates (the “Initial Holder”)
and (ii) any other holder of Ordinary Shares (or ADSs, if applicable) which is a
Permitted Holder.

 

(q) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(r) “Initial Effectiveness Deadline” means the date which is the earlier of (i)
in the event that the Initial Registration Statement (x) is not subject to a
review by the SEC, forty five (45) calendar days after the Nasdaq Listing (as
defined in the Share Purchase Agreement) or (y) is subject to a full review by
the SEC, one hundred and twenty (120) calendar days after the Nasdaq Listing and
(ii) the seventh (7th) Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Initial
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

(s) “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

 

(t) “Initial Filing Deadline” means the date which is thirty (30) calendar days
following the Nasdaq Listing.

 

(u) “Initial Registrable Securities” means (i) the Bonus Shares (as defined in
the Share Purchase Agreement), and for the avoidance of doubt only, including
the Initial Shares, any Ordinary Shares issued in connection with adjustments,
and any ADSs into which such shares have been converted (or can be converted),
and (ii) any capital stock of the Company issued or issuable, with respect to
the securities described in clause (i) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, provided,
however, that such securities shall cease to qualify as Initial Registrable
Securities upon the earlier to occur of: (i) the sale thereof pursuant to and in
accordance with an effective Registration Statement (other than a sale or
transfer by the Initial Holder to the Permitted Holder(s)); or (ii) such
securities may be freely sold by the Investor holding thereof in the market
pursuant to Rule 144 without any limitation thereunder on volume or manner of
sale.

 



3

 

 

(v) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of Initial Registrable Securities.

 

(w) “Initial Required Registration Amount” means the sum of (i) the number of
Ordinary Shares issued under the Transaction Agreements (including the Milestone
Shares) plus (ii) the maximum number of additional Ordinary Shares issuable
pursuant to the Transaction Agreements (such as pursuant to Section 9 of the
Share Purchase Agreement), in each case as of the Trading Day immediately
preceding the applicable date of determination, subject to adjustment as
provided in Section 2(f).

 

(x) “Investor” means Wize and any transferee or assignee thereof to whom Wize
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section ‎10 (such assignee or
transferee, the “Permitted Holder”) and any transferee or assignee thereof to
whom a transferee or assignee assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section ‎10.

 

(y) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(z) “Principal Market” means the Nasdaq Capital Market.

 

(aa) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(bb) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities.

 

(cc) “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

 

(dd) “Required Holders” means the holders of at least a majority of the
Registrable Securities.

 

(ee) “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

 

(ff) “Rule 144” means Rule 144 promulgated under the 1933 Act or any successor
rule or regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.

 

(gg) “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 



4

 

 

(hh) “SEC” means the United States Securities and Exchange Commission.

 

(ii) “Trading Day” means any day on which the Ordinary Shares (or, if the Nasdaq
Listing entails an ADR Program, the ADSs) are traded on the Principal Market,
or, if the Principal Market is not the principal trading market for the Ordinary
Shares (or ADSs if applicable) on such day, then on the principal securities
exchange or securities market on which the Ordinary Shares (or ADSs if
applicable) are then traded, other than the Tel Aviv Stock Exchange.

 

2. Demand Registration.

 

(a) Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than the Initial Filing Deadline, file with
the SEC the Initial Registration Statement on Form S-3 or Form F-3, as
applicable, or if Form S-3 and Form F-3 are unavailable, Form S-1 or Form F-1,
as applicable, covering the resale of all of the Initial Registrable Securities.
The Initial Registration Statement prepared pursuant hereto shall register for
resale at least the number of Ordinary Shares equal to the Initial Required
Registration Amount determined as of the date the Initial Registration Statement
is initially filed with the SEC, subject to adjustment as provided in Section
2(f). The Initial Registration Statement shall contain (except if otherwise
directed by the Required Holders) the “Plan of Distribution” and “Selling
Shareholders” sections in substantially the form attached hereto as Exhibit A.
The Company shall use its reasonable commercial efforts to have the Initial
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Initial Effectiveness Deadline. No later than the
second (2nd) Business Day following the Initial Effective Date, the Company
shall file with the SEC in accordance with Rule 424 under the 1933 Act the final
prospectus to be used in connection with sales pursuant to such Initial
Registration Statement.

 

(b) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 or Form F-3, as
applicable, or if Form S-3 and Form F-3 are unavailable, Form S-1 or Form F-1,
as applicable, covering the resale of all of the Additional Registrable
Securities not previously registered on an Additional Registration Statement
hereunder. To the extent the staff of the SEC does not permit the Additional
Required Registration Amount to be registered on an Additional Registration
Statement, the Company shall file Additional Registration Statements
successively attempting to register on each such Additional Registration
Statement the maximum number of remaining Additional Registrable Securities
until the Additional Required Registration Amount has been registered with the
SEC. Each Additional Registration Statement prepared pursuant hereto shall
register for resale at least that number of Ordinary Shares equal to the
Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the SEC, subject to
adjustment as provided in Section 2(f). Each Additional Registration Statement
shall contain (except if otherwise directed by the Required Holders) the “Plan
of Distribution” and “Selling Shareholders” sections in substantially the form
attached hereto as Exhibit A. The Company shall use its reasonable commercial
efforts to have each Additional Registration Statement declared effective by the
SEC as soon as practicable, but in no event later than the Additional
Effectiveness Deadline. No later than the second (2nd) Business Day following
the Additional Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Additional Registration Statement.

 



5

 

 

(c) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC. In the event that an Investor sells or otherwise transfers
any of such Investor’s Registrable Securities, each transferee shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
Ordinary Shares included in a Registration Statement and which remain allocated
to any Person which ceases to hold any Registrable Securities covered by such
Registration Statement shall be allocated to the remaining Investors, pro rata
based on the number of Registrable Securities then held by such Investors which
are covered by such Registration Statement. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement without the prior written consent of the Required Holders.

 

(d) Legal Counsel. Subject to Section ‎6 hereof, Wize shall have the right to
select one legal counsel to review and monitor any registration pursuant to this
Section 2 (“Legal Counsel”), which shall be such counsel as designated by Wize,
and reasonably acceptable to the Company, provided such counsel shall be
familiar with United States Federal securities laws. The Company shall be
responsible for the fees and expenses of Legal Counsel, up to an aggregate
cumulative amount of $10,000. The consent of the Legal Counsel shall not be
required for the Company to take any action in connection with this Agreement;
provided that it shall consider such Legal Counsel’s timely comments in good
faith..

 

(e) Ineligibility for Form S-3 and Form F-3. In the event that Form S-3 and Form
F-3, as applicable, are not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on Form S-1 or Form F-1 (as applicable) or another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form S-3 or Form F-3 (as
applicable) as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 or Form F-3 (as applicable)
covering the Registrable Securities has been declared effective by the SEC.

 

(f) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) or
Section 2(b) is insufficient to cover the Required Registration Amount of
Registrable Securities required to be covered by such Registration Statement or
an Investor’s allocated portion of the Registrable Securities pursuant to
Section 2(c), the Company shall amend the applicable Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than thirty (30) days after the necessity therefor
arises. The Company shall use its reasonable commercial efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of Ordinary Shares available for resale under the Registration
Statement is less than the Required Registration Amount as of such time.

 



6

 

 

(g) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) the Initial Registration Statement when declared
effective fails to register the Initial Required Registration Amount of Initial
Registrable Securities (a “Registration Failure”), (ii) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the applicable Filing Deadline (a “Filing Failure”) or
(B) not declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an “Effectiveness Failure”) or (iii) on any day after the applicable
Effective Date sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during a
Non-Penalty Grace Period, as such term is defined below) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market
or a failure to keep such Registration Statement effective) (a “Maintenance
Failure”) then, as partial relief for the damages to any holder by reason of any
such delay in or reduction of its ability to sell the Ordinary Shares (which
remedy shall not be exclusive of any other remedies available at law or in
equity, including, without limitation, specific performance or the additional
obligation of the Company to register any Cutback Shares), the Company shall pay
to each holder of Registrable Securities relating to such Registration Statement
an amount equal to (A) a fraction of such holder’s Registrable Securities that
are required to be included in an effective Registration Statement under this
Agreement divided by the aggregate number of Registrable Securities required to
be included in an effective Registration Statement under this Agreement by all
holders multiplied by (B) one percent (1%) of the Agreed Amount (as such term is
defined in the Share Purchase Agreement) on each of the following dates: (i) the
day of a Registration Failure, (ii) the day of a Filing Failure; (iii) the day
of an Effectiveness Failure; (iv) the initial day of a Maintenance Failure; (v)
on the thirtieth day after the date of a Registration Failure and every
thirtieth day thereafter (pro rated for periods totaling less than thirty days)
until such Registration Failure is cured, (vi) on the thirtieth day after the
date of a Filing Failure and every thirtieth day thereafter (pro rated for
periods totaling less than thirty days) until such Filing Failure is cured;
(vii) on the thirtieth day after the date of an Effectiveness Failure and every
thirtieth day thereafter (pro-rated for periods totaling less than thirty days)
until such Effectiveness Failure is cured; and (viii) on the thirtieth day after
the initial date of a Maintenance Failure and every thirtieth day thereafter
(pro rated for periods totaling less than thirty days) until such Maintenance
Failure is cured; it being clarified that, in each such case, such Registration
Delay Payments shall not continue to accrue with respect to such Holder’s
securities that are no longer Registrable Securities. The payments to which a
holder shall be entitled pursuant to this Section 2(g) are referred to herein as
“Registration Delay Payments.” Registration Delay Payments shall be paid on the
earlier of (I) the dates set forth above and (II) the fifth Business Day after
the event or failure giving rise to the Registration Delay Payments is cured. In
the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest beginning on the
tenth (10th) day following the due date thereof, calculated at the annual rate
of two percent (2.0%) over the prime interest rate quoted by the Wall Street
Journal on the date such payment is due, compounded monthly; provided, however,
that in no event shall such annual interest rate exceed the maximum rate allowed
under applicable law. Each payment of Registration Delay Payments may be made,
at the Company’s discretion, in either cash or Ordinary Shares. In case the
payment is in Ordinary Shares, (A) the number of which shall be determined by
dividing (x) the applicable Registration Delay Payment by (y) the VWAP on Nasdaq
during a 30 trading days prior to the date giving rise to such Registration
Delay Payment, and (B) such Ordinary Shares shall be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances, and (C) for the sake of clarity, such shares
shall be considered Registrable Securities for all intents and purposes hereof
(unless they may be freely sold by the Holder in the market pursuant to Rule 144
without any limitation thereunder on volume or manner of sale).

 



7

 

 

(h) Notwithstanding anything to the contrary hereunder, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company after
consultation with its counsel, in the best interest of the Company and, in the
opinion of counsel to the Company, otherwise required in order to maintain
effectiveness of a Registration Statement (a “Grace Period”); provided, that the
Company shall promptly (i) notify the Investors in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Investors) and the date on which the Grace Period
will begin, and (ii) notify the Investors in writing of the date on which the
Grace Period ends; and, provided further, that (A) no Grace Period shall exceed
twenty (20) consecutive days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of forty five (45) days
and the first day of any Grace Period must be at least ten (10) Trading Days
after the last day of any prior Grace Period, and (B) if the Grace Period shall
exceed (i) five (5) consecutive days, or (ii) during any three hundred sixty
five (365) day period, an aggregate of twenty (20) days, (each, a “Non-Penalty
Grace Period”), then such excess days (each, a “Penalty Grace Period”) shall be
counted towards the days of the Maintenance Failure under Section 3(g). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice.

 

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b) or 2(e), the Company will use its
reasonable commercial efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

(a) The Company shall prepare and file with the SEC a Registration Statement
with respect to the Registrable Securities and use its reasonable commercial
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline). The Company shall keep each
Registration Statement effective at all times until the earlier of: (i) the date
as of which the Holders shall have sold all of the Registrable Securities
covered by such Registration Statement (other than a sale or transfer by the
Initial Holder to the Permitted Holder(s)); and (ii) the date as of which all
the Registrable Securities may be freely sold by the Holders holding thereof in
the market pursuant to Rule 144 without limitation thereunder on volume or
manner of sale (the “Registration Period”). The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading. The term
“reasonable commercial efforts” shall mean, among other things, that the Company
shall submit to the SEC, within two (2) Business Days after the Company learns
that no review of a particular Registration Statement will be made by the staff
of the SEC or that the staff has no further comments on a particular
Registration Statement, as the case may be, a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
two (2) Business Days after the submission of such request. The Company shall
respond in writing to comments made by the SEC in respect of a Registration
Statement as soon as practicable.

 



8

 

 

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until the early to occur of: (i)
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement (other than a sale or
transfer by the Initial Holder to the Permitted Holder(s)); and (ii) such time
all Registrable Securities may be freely sold by the Holders holding thereof in
the market pursuant to Rule 144 without any limitation thereunder on volume or
manner of sale. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(c) The Company shall permit Legal Counsel to review and comment upon (i) a
Registration Statement at least three (3) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K/20-F, Quarterly Reports on Form
10-Q/6-K, Current Reports on Form 8-K/6-K, and any similar or successor reports
or analogous reports under the 1934 Act) within a reasonable number of days
prior to their filing with the SEC. In addition, if requested by an Investor,
the Company shall permit each such Investor to review and comment on the Selling
Shareholder section of each Registration Statement and all amendments and
supplements to all Registration Statements at least two Business Days prior to
its filing with the SEC. Unless publicly filed with the SEC, the Company shall
furnish to Legal Counsel, without charge, (i) copies of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Registration Statement, and (ii) promptly after the same is prepared and
filed with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, and all
exhibits. In addition, the Company shall deliver to the Legal Counsel, upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section ‎3.

 



9

 

 

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, following request of
such Investor, (i) promptly after the same is prepared and filed with the SEC,
at least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, if requested by an Investor, all
exhibits and each preliminary prospectus (which may be delivered by email), (ii)
upon the effectiveness of any Registration Statement, one copy of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (which may be delivered by email) and (iii) such other documents,
including copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

 

(e) The Company shall use its reasonable commercial efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States (the “Jurisdictions”), (ii) prepare and file
in those Jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such Jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.

 

(f) The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

(g) The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event but in any event on the same Trading Day as such event, as a result of
which the prospectus included in a Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and
deliver, following request of an Investor, one copy of such supplement or
amendment to Legal Counsel and each Investor (which may be delivered by email).
The Company shall also promptly notify Legal Counsel and each Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
or email on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to a Registration Statement or related prospectus
or related information and (iii) of the Company’s reasonable determination that
a post-effective amendment to a Registration Statement would be appropriate. No
later than the second (2nd) Business Day following the date any post-effective
amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement.

 



10

 

 

(h) The Company shall use its reasonable commercial efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to promptly, but in no event later than the
Trading Day of such issuance, notify Legal Counsel and each Investor who holds
Registrable Securities of the issuance of such order or suspension and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

(i) Notwithstanding anything to the contrary contained herein, in no event shall
the Company be permitted to name any Investor or affiliate of an Investor as an
underwriter without the prior written consent of such Investor.

 

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is reasonably necessary, as determined in good faith by the
Company, to comply with federal or state securities laws, (ii) the disclosure of
such information is necessary to avoid or correct a misstatement or omission in
any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement. The Company agrees that it shall, upon learning that disclosure
of such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice (to the extent the Company is permitted to do so) to such
Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

(k) Reserved.

 

(l) Reserved.

 



11

 

 

(m) If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

(n) The Company shall use its reasonable commercial efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities in the
Jurisdictions.

 

(o) Reserved.

 

(p) The Company shall otherwise use its reasonable commercial efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(q) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in customary form reasonably acceptable to the Required Holders.

 

(r) Reserved.

 

(s) Reserved.

 

(t) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Investors in this
Agreement or otherwise conflicts with the provisions hereof.

 

(u) In the event that the Company implements an ADR Program, the Company shall,
at Investors’ request at any time and from time to time, cause part or all of
the Bonus Shares owned by the Investors to be converted into ADRs, at the
Company’s expense, and this Agreement shall apply mutatis mutandis to the ADRs
held by the Investors in place of the Ordinary Shares.

 



12

 

 

4. Obligations of the Investors.

 

(a) At least five (5) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2(h), Section 3(f)
or Section 3(g), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of copies of the
supplemented or amended prospectus as contemplated by Section 3(f) or Section
3(g) or receipt of notice that no supplement or amendment is required.

 

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

5. Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3 hereof, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, and fees and
disbursements of counsel for the Company shall be paid by the Company.

 





13

 

 

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

  

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto, if such prospectus was timely made available by the
Company pursuant to Section 3(d); (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed and (iii) shall not apply to Claims based solely upon any conduct by
such Indemnified Person which is finally judicially determined to constitute
fraud, gross negligence, willful misconduct or malfeasance. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 



14

 

 

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section ‎6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 



15

 



 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8. Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to, while any Investor owns any Registrable Securities and
commencing with the Nasdaq Listing:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 



16

 

 

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) following request of such Investor, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company (which may be delivered by email) and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.

 

9. Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; and (iii) at or before the time the Company receives
the written notice contemplated by clause (ii) of this sentence the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein.

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and/or obligations of any Investor relative to the comparable rights
and/or obligations of the other Investors shall require the prior written
consent of such adversely affected Investor. Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to this Agreement.

 

11. Miscellaneous.

 

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 



17

 

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon delivery, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party),
(iii) upon delivery, when sent by electronic mail (provided that the sending
party does not receive an automated rejection notice); or (iv) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:

 

If to the Company:

 

Bonus BioGroup Ltd.,

Israeli Public Company 520039777,

Of the Matam Advanced Technology Park,

Building 8B,

P.O.B. 15143, Haifa 31905, Israel

 

with a copy (for informational purposes only) to:

 

Efrati Galili Confino & Co.

Address: 28 Haarbaa St. | Haarbaa South Tower | 19th floor

Tel Aviv 6473925

Attention: Gil Lavron, Adv.

Email: gil@egl.co.il

 

If to an Investor, to its address, facsimile number or email address set forth
on the Schedule of Investors attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Investors, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail transmission containing the time, date,
recipient facsimile number or e-mail address and an image of the first page of
such transmission or (C) provided by a courier or overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 



18

 

 

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(f) This Agreement, the other Transaction Documents (as defined in the Share
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

(g) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 



19

 

 

(i) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or scanned via e-mail of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

 

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

 

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(m) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(n) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

 

[Signature Page Follows]

 

20

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       BONUS BIOGROUP LTD.           By:               Name:      
Title:  

 

 

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  WIZE PHARMA, INC.           By:             Name:       Title:  

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

SCHEDULE OF INVESTORS

 



 

Investor

 

Investor Address, Facsimile Number

and Email

  Investor’s Representative’s Address,
Facsimile Number and Email          

Wize Pharma Inc.

 

 

Wize Pharma, Inc.

24 Hanagar Street

Hod Hasharon 4527708

Israel

Telephone: 972 (72) 260-0536
Facsimile: 972 (72) 260-0536
Attention: Or Eisenberg

E-mail: or@wizepharma.com

 



Goldfarb Seligman & Co.

98 Yigal Alon Street

Tel Aviv, Israel 6789141

Attention: Ido Zemach

Telephone: +972-3-608-9989

Email: ido.zemach@goldfarb.com

 

 

 

 

EXHIBIT A

 

SELLING SHAREHOLDERS

 

The Ordinary Shares being offered by the selling shareholders are those
previously issued to the selling shareholders and those shares issuable under
the Share Purchase Agreement and Exchange Agreement. For additional information
regarding the issuances of the Ordinary Shares, see [“Private Placement of
Ordinary Shares”] above. We are registering the Ordinary Shares in order to
permit the selling shareholders to offer the shares for resale from time to
time. Except for the ownership of the Ordinary Shares, pursuant to the Share
Purchase Agreement and Exchange Agreement, the selling shareholders have not had
any material relationship with us within the past three years.

 

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the Ordinary Shares by each of the selling
shareholders. The second column lists the number of Ordinary Shares beneficially
owned by each selling shareholder, based on its ownership of the Ordinary
Shares, as of ________, 2020.

 

The third column lists the Ordinary Shares being offered by this prospectus by
the selling shareholders.

 

In accordance with the terms of a registration rights agreement with the holders
of the Ordinary Shares, this prospectus generally covers the resale of at least
a number of Ordinary Shares equal to the sum of (i) the number of Ordinary
Shares issued, and (ii) the maximum number of Ordinary Shares issued and
issuable pursuant to the Share Purchase Agreement and Exchange Agreement as of
the Trading Day immediately preceding the date the registration statement is
initially filed with the SEC, all subject to adjustment as provided in the
registration rights agreement. Because the number of Ordinary Shares may be
adjusted, the number of shares that will actually be issued may be more or less
than the number of shares being offered by this prospectus. The fourth column
assumes the sale of all of the shares offered by the selling shareholders
pursuant to this prospectus.

 

Annex I-1

 

 



Name of Selling Shareholder   Number of Shares of Common Share Owned Prior to
Offering   Maximum Number of Shares of Common Share to be Sold Pursuant to this
Prospectus   Number of Shares of Common Share Owned After Offering              
Wize Pharma Inc.            

 

Annex I-2

 

 

PLAN OF DISTRIBUTION

 

We are registering the Ordinary Shares previously issued and the Ordinary Shares
issuable under the Share Purchase Agreement and Exchange Agreement as of the
Trading Day immediately preceding the date the registration statement is
initially filed with the SEC, to permit the resale of these Ordinary Shares by
the holders of these securities from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
shareholders of the Ordinary Shares. We will bear all fees and expenses incident
to our obligation to register the Ordinary Shares.

 

The selling shareholders may sell all or a portion of the Ordinary Shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Ordinary
Shares are sold through underwriters or broker-dealers, the selling shareholders
will be responsible for underwriting discounts or commissions or agent’s
commissions. The Ordinary Shares may be sold in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions,

 

●on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

●in the over-the-counter market;

 

●in transactions other than on these exchanges or systems or in the
over-the-counter market;

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●sales pursuant to Rule 144;

 

●broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

●a combination of any such methods of sale; and

 

●any other method permitted pursuant to applicable law.

 



Annex I-3

 

 

If the selling shareholders effect such transactions by selling Ordinary Shares
to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the Ordinary Shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).

 

The selling shareholders may pledge or grant a security interest in some or all
of the Ordinary Shares owned by them and, if they default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the Ordinary Shares from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended, amending, if necessary, the list of
selling shareholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling shareholders
also may transfer and donate the Ordinary Shares in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus. The selling
shareholders and any broker-dealer participating in the distribution of the
shares may be deemed to be “underwriters” within the meaning of the Securities
Act, and any commission paid, or any discounts or concessions allowed to, any
such broker-dealer may be deemed to be underwriting commissions or discounts
under the Securities Act. At the time a particular offering of the shares is
made, a prospectus supplement, if required, will be distributed which will set
forth the aggregate amount of Ordinary Shares being offered and the terms of the
offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling shareholders and any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the Ordinary Shares may be sold in
such states only through registered or licensed brokers or dealers. In addition,
in some states the Ordinary Shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the Ordinary Shares registered pursuant to the registration statement, of which
this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares by the selling shareholders and any
other participating person. Regulation M may also restrict the ability of any
person engaged in the distribution of the Ordinary Shares to engage in
market-making activities with respect to the shares. All of the foregoing may
affect the marketability of the Ordinary Shares and the ability of any person or
entity to engage in market-making activities with respect to the Ordinary
Shares.

 

We will pay all expenses of the registration of the Ordinary Shares pursuant to
the registration rights agreement, estimated to be $[     ] in total, including,
without limitation, Securities and Exchange Commission filing fees and expenses
of compliance with state securities or “blue sky” laws; provided, however, that
a selling shareholder will pay all underwriting discounts and selling
commissions, if any. We will indemnify the selling shareholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the Ordinary Shares will be freely tradable in the hands of persons other
than our affiliates.

 

 

Annex I-4



 

 